Citation Nr: 1032343	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-03 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement beginning 
January 29, 2007.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, that determined 
that the Veteran was responsible for co-payment charges 
associated with VA medical care he received beginning January 29, 
2007.
The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim. 

The record reflects that in January 2007, the Veteran submitted a 
VA Form 10-10EZR to the Bronx, New York, VA Medical Center 
(VAMC).   The Veteran contends that at that time, because he was 
confused as to how to fill out the form, he submitted tax returns 
for 2005 and 2006.  He contends that he re-submitted his 2006 tax 
returns twice in 2007 because he did not receive notification as 
to whether he was determined to be eligible for cost-free care.  
He contends that the income that he reported to VA has always 
comported with his tax returns, and that the determination that 
he was eligible for cost-free care was an error on the part of 
the VA.  He further argues that because of the error, and because 
he was then determined to be ineligible for cost-free care in 
April 2008, dating back to January 29, 2007, the VA delayed 
billing his private insurance company for medical care received 
in 2007.  That time lapse caused his private insurance company to 
deny him coverage and consequently, beginning in April 2008, he 
became responsible for the medical bills incurred in 2007.    

The claims file does not include the January 2007 10-10EZR, nor 
does it include the copies of the Veteran's 2006 tax returns that 
he alleges he submitted three times, once initially and then 
twice with his follow-up correspondence.  In this case, in order 
to fairly adjudicate the claim,  the Veteran's January 2007 10-
10EZR and any accompanying documentation that he submitted, 
including tax returns, should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the 
Veteran's January 29, 2007, 10-10EZR and all 
correspondence submitted in December 2006 
with that form, including his 2005 and 2006 
tax returns.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  	38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


